Citation Nr: 0508417	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to October 
1992.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Oakland, California (RO-C).  The 
veteran moved and requested that his claims file be 
transferred to the VA Regional Office in Portland, Oregon 
(RO-O).  The RO-O received the veteran's timely notice of 
disagreement, issued the January 2003 statement of the case, 
and subsequently received the veteran's timely substantive 
appeal in March 2003.  The veteran again moved and requested 
that his file be transferred to the VA Regional Office in 
Boise, Idaho (RO-I).  It is from the RO-I that the veteran 
received his September 2004 and November 2004 supplemental 
statements of the case, and from which the Board properly 
receives the current issues certified as on appeal.

The Board observes that the veteran filed a claim of 
entitlement to service connection for a broken toe of the 
left foot in May 1993.  This issue has not been developed for 
appellate review, and is, therefore, not before the Board.  
Therefore, the issue of entitlement to service connection for 
a broken toe of the left foot is referred to the RO-I for 
appropriate development.

The appeal is remanded to the RO-I via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.


The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the Veterans Claims Assistance Act of 2000 (VCAA) 
and for further and complete development of the evidence to 
assist in a thorough evaluation of all material facts when 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Specifically, the Board observes that, although the RO-C sent 
a development letter to the veteran in September 2001, in 
accordance with the VCAA, this letter did not notify the 
veteran what evidence is necessary in order to sustain his 
claims of entitlement to service connection, nor did it 
specify evidentiary requirements regarding sustaining a claim 
for service connection, to include as based on aggravation of 
a pre-service disability.  The veteran must be so notified.

Moreover, the record indicates that the veteran served on 
active duty from July 1983 to October 1992.  The veteran 
contends that a portion of this service was completed 
overseas, specifically in Saudi Arabia during the Persian 
Gulf War.  The veteran claims that his current bilateral 
hearing disability and tinnitus are the result of exposure to 
ammunition explosions while he was stationed in Saudi Arabia.  
In a statement received from the veteran in January 2000, the 
veteran contended that he had worked as an ammunition 
specialist for the bulk of his time in service, and that this 
service caused or aggravated his hearing loss.  There is no 
verification of service or verification of the veteran's duty 
assignments associated with the claims file.  This 
verification is central to the veteran's claim and must be 
obtained.

Medical records show a diagnosis of tinnitus.  The veteran 
claims that this disorder is due to exposure to acoustic 
trauma during military service.  However, there has been no 
medical opinion obtained as to the etiology of the tinnitus 
shown.  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those regarding evidence necessary to 
sustain a claim of entitlement to service 
connection on a direct basis, as well as 
due to aggravation of a pre-existing 
condition.

2.  The veteran's period of service, duty 
assignments, and military occupational 
specialty must be verified through all 
available sources.  The RO-I must contact 
the National Personnel Records Center and 
request a copy of the veteran's service 
personnel records, to include a copy of 
the veteran's DD-214.  If, after making 
reasonable efforts, the requested agency 
or agencies cannot locate such records, 
the agency or agencies must indicate all 
attempts that were made to locate the 
records, and indicate that any further 
attempts to locate or obtain any records 
would be futile.  Thereafter, if the RO-I 
is unable to secure same, the RO-I must 
notify the veteran and (a) identify the 
specific records the RO-I is unable to 
obtain; (b) briefly explain the efforts 
that the RO-I made to obtain those 
records; and (c) describe any further 
action to be taken by the RO-I with 
respect to the claim.  The veteran and his 
representative must then be given an 
opportunity to respond.  

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran's entire claims 
file must be made available and reviewed 
by an appropriate VA examiner, and a 
nexus opinion offered regarding the 
etiology and onset of any tinnitus found.  
The examiner must specifically note after 
a review of service and post service 
noise exposure, whether any tinnitus 
found is related to the veteran's 
military service.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the above 
requested opinions without resort to 
speculation, it should be so stated.  The 
report prepared should be typed.

If the examiner determines that an 
examination is necessary to form the 
above-requested opinions, one must be 
afforded to the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The report prepared should be 
typed.

4.  The RO-I must notify the veteran that 
it is his responsibility to cooperate, in 
any way that will facilitate the RO-I's 
efforts in developing this claim, to 
include providing information as to 
medical treatment and reporting for any 
examination if requested.  38 C.F.R. 
§§ 3.158, 3.655 (2004) (failure to 
cooperate could result in adverse action 
on his claim).  In the event that the 
veteran does not report for any 
examination schedule, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO-I.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


